                                                     r.::       -·~
                                                        l]::,,vC ~i)~Y
                                                        DOCUMENT
                                                       .ELFCTRONICALLY FILED
UNITED STATES DISTRICT COURT                                Liv 1,   :t : _ _ _ _~ - , - - , - -
SOUTHERN DISTRICT OF NEW YORK
                                                                   • _'l~l-:--,.2-.i.,;.Z?-
                                                      1 DATE FILED:\-.                  .......(!;I_
                                                                                                  ..
- - - - - - - - - - - - - - - - - - -x
ALEX CRUZ,
                        Plaintiff,                     19 Civ. 10962 (LLS)
             - against -                                              ORDER
JEREMY FIGUEROA and
PACE MOTOR LINES, INC.,
                        Defendants.
     - - - - - - - - - - - - - - - - -x
         Sufficient cause appearing, the conference scheduled for

Friday, April 3, 2020 at 3:00 P.M. is adjourned sine die. In

lieu of personal appearances, counsel shall,           jointly or

separately, write the Court        (a) defining the issues as perceived

by counsel,     (b) defining any problems in the case administration

which they anticipate, and their suggestion for resolution of

them,     (c) defining any difficulties related to discovery and

assessing their urgency,        (d) setting forth,   in brief, the gist

of the evidence they expect to present with regard to the merits

of the case, and (e) setting forth an agreed proposed schedule

 for the proceedings between now and trial. When circumstances

permit, the Court will reschedule the conference with due

 attention to counsels' convenience.

     So ordered.

Dated:     New York, New York
           April 2, 2020



                                               LOUIS L. STANTON
                                                   U.S.D.J.


                                      -1-
